Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 1 of 12

Darren P.B, Rumack

THE KLEIN LAW GROUP

39 Broadway Suite 1530

New York, NY 10006

Phone: 212-344-9022

Fax: 212-344-0301

Attorneys for Plaintiff and proposed FLSA collective plaintiffs.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a ke ee ee ee ee a x
CUSTODIO GONZALES, Individually
and on behalf of others similarly situated,
Plaintiff
Y. COMPLAINT
Index No.
COLLECTIVE ACTION
UNDER 29 USC § 216(b)
JURY TRIAL
DEMANDED
SANTIAGO QUEZADA, CELIA QUEZADA
Individually, EL TINA FISH MARKET, CORP.
and 207TH STREET LINA RESTAURANT, INC,
Defendants.
eee eee es ee ee es ee ty aan Xe

1, Plaintiff Custodio Gonzales (‘Plaintiff’), individually and on behalf of others
similarly situated, alleges as follows:
NATURE OF THE ACTION
2. This Action on behalf of Plaintiff, individually and on behalf of others
similarly situated, seeks the recovery of unpaid wages and related damages for
unpaid overtime hours worked, while jointly employed by El Tina Fish
Market, Corp. (“El Tina”), 207" Street Lina Restaurant, Inc. (“Lina”), Celia

Quezaada (“Celia”) and Santiago Quezada (“Santiago”) (collectively
10.

Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 2 of 12

“Defendants”). Plaintiff seeks these damages under the applicable provisions
of the Fair Labor Standards Act (“FLSA”) and the New York Labor Law
(NYLL”),

PARTIES
Plaintiff, a resident of New York State, was jointly employed as a food prep
worker for Defendants from on or about 2011 through the end of April 2019.
Plaintiff was employed by Defendants during the relevant limitations periods.
Plaintiff's consent to sue form is attached as Exhibit “A.”
Defendant El Tina is a New York Corporation. Defendant El Tina is a fish
market located at 500 West 207" Street, New York, NY 10034.
Defendant Lina is a New York Corporation. Defendant Lina is a restaurant
located at 500 West 207" Street, New York, NY 10034.
Upon information and belief El Tina and Lina have an annual gross volume of
sales in excess of $500,000.00.
At all relevant times, El Tina and Lina have been and continue to be an
“employer” engaged in “commerce” and/or in the production of goods for
commerce, within the meaning of the FLSA, 29 U.S.C. § 203,
Upon information and belief, Defendants Santiago and Celia are the owners
and operators of El Tina and Lina.
Upon information and belief, Defendants Santiago and Celia exercise control
over El Tina and Lina’s’s day to day operations, including the ability to hire

and fire employees and set employee schedules and employee rates of pay.
11.

12.

13.

14,

15.

16.

Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 3 of 12

Santiago is listed as El Tina’s CEO on the New York Secretary of State
Corporation search page.
Celia is listed as Lina’s CEO on the New York Secretary of State Corporation
search page.
Defendants Santiago and Celia were employers of Plaintiff during the relevant
time period.

FLSA COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings the First and Third Claims for Relief as a collective action
pursuant to FLSA Section 16 (b), 29 USC § 216(b), on behalf of all similarly
situated workers employed by Defendants on or after the date that is three
years before the filing of the Complaint in this case as defined herein (“FLSA
Collective Plaintiffs”).
At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are
and have been similarly situated, have had substantially similar job
requirements and pay provisions, and are and have been subjected to
Defendants’ decision, policy, plan and common policies, programs, practices,
procedures, protocols, routines and rules willfully failing and refusing to pay
them the lawful minimum wage and one and one half times their regular rate
for work in excess of (40) hours per workweek, The claims of Plaintiff stated
herein are essentially the same as those of the other FLSA Collective
Plaintiffs.
The First and Third Claims for Relief is properly brought under and

maintained as an opt-in collective action pursuant to § 16(b) of the FLSA, 29
17,

18.

19,

20,

21,

Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 4 of 12

USC § 216(b). The FLSA Collective Plaintiffs are readily ascertainable. For
purpose of notice and other purposes related to this action, their names and
addresses are readily available from the Defendants. Notice can be provided
to the FLSA Collective Plaintiffs via first class mail to the last addresses
known to Defendants.

JURISDICTION AND VENUE
This Court has original federal question jurisdiction under 28 U.S.C. § 1331,
as this case is brought under the Fair Labor Standards Act, 29 U.S.C. § 201, et
seq. (“FLSA”). This Court has supplemental jurisdiction over the New York
state law claims, as they are related in this action within such original
jurisdiction that they form part of the same case or controversy under Article
III of the United States Constitution.
Venue is proper in this District, because Defendants conduct business in this
District, and the acts and/or omissions giving rise to the claims herein
allegedly took place in this District.

FACTUAL ALLEGATIONS

Defendants committed the following alleged acts knowingly, willfully and
intentionally.
Defendants knew that the nonpayment of minimum wage and overtime pay to
Plaintiff and the FLSA Collective Plaintiffs would economically injure
Plaintiff and the FLSA Collective Plaintiffs and violated state and federal
laws.

Plaintiff was initially hired to work at E! Tina in 2011.

lt,

 
22.

23,

24,

25,

26.

27)

28.

29,

30.

31.

32,

33.

Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 5 of 12

In 2012, Plaintiff began working at Lina, but would continue to be assigned
for work E] Tina.

For example, Plaintiff would have to carry buckets of ice from the Lina
kitchen to El Tina,

Throughout his employment, Plaintiff regularly worked 6 days per week for
Defendants.

Until 2015, Plaintiff worked from 7:00 pm through 7:00 am, for 72 hours per
week,

From 2015 through the end of his employment, Plaintiff worked from 4:00 am
through 4:00 pm, for 72 hours per week.

Starting in 2011, Plaintiff was paid a rate of $360.00 per week in cash.
Plaintiff's salary was then raised to $400.00 and then $500.00.

For the last 2 years of his employment, Plaintiff received $630.00 per week in
cash.

Plaintiff was not paid time and a half for all hours worked over 40 per week,
Plaintiffs and the FLSA Collective Plaintiffs often worked in excess of forty
(40} hours per workweek,

Defendants unlawfully failed to pay Plaintiff and the FLSA Collective
Plaintiffs one and one-half times their regular rate of pay for hours worked in
excess of forty (40) hours per workweek.

Defendants did not pay Plaintiff a spread of hours premium pursuant to New

York state law when his workdays lasted ten (10) or more hours.

LA
Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 6 of 12

34, Defendants failed to provide Plaintiff with a written notice of his rate of pay
until 2016 and failed to keep proper payroll records as required under New
York law.

FIRST CAUSE GF ACTION
Fair Labor Standards Act-Minimum Wage Violations Brought By Plaintiff on
Behalf of Himself and the FLSA Collective Plaintiffs

35, Plaintiff, individually and on behalf of the FLSA Collective Plaintiffs, re-
alleges and incorporates by reference all allegations in all preceding
paragraphs.

36. The minimum wage provisions set forth in the FLSA, 29 USC §§ 201 et seq.,
and the supporting federal regulations apply to Defendants and protects
Plaintiff and the FLSA Collective Plaintiffs,

37. Defendants have willfully failed to pay Plaintiff and the FLSA Collective
Plaintiffs the federal minimum wage for each hour worked.

38. Asa result of Defendants’ unlawful acts, Plaintiff and the FLSA Collective
Plaintiffs have been deprived of minimum wage compensation and other
wages in an amount to be determined at trial, and are entitled to the recovery
of such amount, liquidated damages, attorneys’ fees, costs and other

compensation pursuant to the FLSA.

SECOND CAUSE OF ACTION
New York Labor Law-Minimum Wage Violations

39, Plaintiff re-alleges and incorporates by reference all allegations in all
preceding paragraphs.
40. The minimum wage provisions of the New York Labor Law and its

supporting regulations apply to Defendants and protect Plaintiff.

cn
Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 7 of 12

41. Defendants have willfully failed to pay Plaintiff the New York State minimum
wage for all hours worked.

42. Defendants’ knowing or intentional failure to pay Plaintiff minimum wage for
all hours worked is a willful violation of the New York Labor Law Article 19
§ 650, ef seq. and its supporting regulations,

43, As a result of Defendants’ unlawful acts, Plaintiff has been deprived of
minimum wage compensation and other wages in an amount to be determined
at trial, and is entitled to the recovery of such amount, liquidated damages,
attorneys’ fees, pre-judgment and post-judgment interest, costs and other
compensation pursuant to the New York Labor Laws,

THIRD CAUSE OF ACTION
Fair Labor Standards Act-Overtime Wages Brought By Plaintiff on Behalf of
Himself and the FLSA Collective Plaintiffs

44. Plaintiff, individually and on behalf of the FLSA Collective Plaintiffs, re-
alleges and incorporates by reference all allegations in all preceding
paragraphs.

45. The overtime wage provisions set forth in the FLSA, 29 USC §§ 201 et seq.,
and the supporting federal regulations apply to Defendants and protect
Plaintiff, and the FLSA Collective Plaintiffs.

46. Defendants have willfully failed to pay Plaintiff and the FLSA Collective
Plaintiffs the overtime wages for hours worked in excess of forty (40) hours in
a workweek.

47, As aresult of Defendants’ unlawful acts, Plaintiff and the FLSA Collective

Plaintiffs have been deprived of overtime compensation and other wages in an
Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 8 of 12

amount to be determined at trial, and are entitled to the recovery of such
amount, liquidated damages, attorneys’ fees, costs and other compensation
pursuant to the FLSA.

FOURTH CAUSE OF ACTION
New York Labor Law-Unpaid Overtime

48. Plaintiff re-alleges and incorporates by reference all allegations in all
preceding paragraphs.

49. The overtime wage provisions of Article 19 of the New York Labor Law and
its supporting regulations apply to Defendants and protect Plaintiff.

50. Defendants have willfully failed to pay Plaintiff the overtime wages for hours
she worked in excess of forty (40) hours in a workweek.

51. Defendants’ knowing or intentional failure to pay Plaintiff overtime wages for
hours worked in excess of forty (40) hours per week is a willful violation of
the New York Labor Law Article 19 § 650, et seg. and its supporting
regulations,

52. As a result of Defendants’ unlawful acts, Plaintiff has been deprived of
overtime compensation and other wages in an amount to be determined at
trial, and is entitled to the recovery of such amount, liquidated damages,
attorneys’ fees, pre and post judgment interest, costs and other compensation

FIFTH CAUSE OF ACTION
NYS Spread of Hours Provisions-NY Comp. Code R & Regs. Tit. 12 § 142-2.4

53. Plaintiff re-alleges and incorporates by reference all allegations in all
preceding paragraphs.

54, Plaintiff regularly had workdays that lasted ten (10) hours or more.

Go
55.

56.

37.

58.

59,

60.

61,

62,

Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 9 of 12

Defendants willfully or intentionally failed to compensate Plaintiff one hour’s
pay at the basic New York State minimum hourly wage rate when his
workdays reached or exceeded ten (10) hours, as required by New York law.
As a result of Defendants’ willful and unlawful acts, Plaintiff is entitled to an
award of damages, including liquidated damages, in an amount to be
determined at trial, pre and post judgment interest, costs and attorneys’ fees,
as provided by New York Labor Law Article 19 § 663.

SIXTH CAUSE OF ACTION
New York Labor Law-Record Keeping Violations

Plaintiff re-alleges and incorporates by reference all allegations in all
preceding paragraphs,
Defendants failed to make, keep and preserve accurate records with respect to
Plaintiff, including hours worked each workday, and total hours worked each
week, as required by the NYLL and its supporting regulations.
Defendants failed to provide Plaintiff with a written notice of rate of pay as
required by NYLL § 195.
Defendants’ failure to make, keep and preserve accurate records was willful,
As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to
an award of damages, in an amount to be determined at trial, costs and
attorneys’ fees, as provided by NYLL § 198.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, individually and on behalf of the FLSA Collective

Plaintiffs pray for relief as follows:
Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 10 of 12

An award of damages, according to proof, including liquidated damages,
to be paid by Defendants;

. A declaratory judgment that the practices complained of herein are
unlawful under the FLSA and New York law;

. Designation of this action as a collective action pursuant to the FLSA on
behalf of the FLSA Collective Plaintiffs and ordering the prompt issuance
of notice pursuant to 29 U.S.C, § 216(b) to all similarly situated member
of the FLSA opt-in class, apprising them of the pendency of this action,
and permitting them to assert timely FLSA claims by filing individual
Consent to Sue forms pursuant to 29 U.S.C. § 216(b):

. Designation of Plaintiff as representative plaintiff of the FLSA Collective
Plaintiffs;

Penalties available under applicable laws;

Costs of the action incurred herein, including expert fees:

. Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, New York
Labor Law § 663 and all other applicable statutes;

. Pre-judgment and post-judgment interest, as provided by law; and

Such other and further legal and equitable relief as this Court deems

necessary, just and proper.

he
a]

 
Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 11 of 12

DEMAND FOR JURY TRIAL
Plaintiff on behalf of himself and the FLSA Collective Plaintiffs hereby demand a
jury trial on all causes of action and claims with respect to which they have a right.

|
Dated: New York, New York Respectfully submitted, !
October 4, 2019

The Klein Law Group P.C.

By: Fm

Darren P.B, Rumack

39 Broadway, Suite 1530,

New York, NY 10006

Phone: 212-344-9022

Fax: 212-344-0301

Attorneys for Plaintiff and proposed
FLSA collective plaintiffs.

be
he
Case 1:19-cv-09201 Document1 Filed 10/04/19 Page 12 of 12

CONSENT TO BECOME PARTY PLAINTIFF

By my signature below, I hereby authorize the filing and prosecution of my claims in my
name and on my behalf to contest the failure of El Tina and Lina and/or their respective
owners, affiliated companies, subsidiaries, predecessors, successors, contractors,
directors, officers, franchisees, and/or affiliates to pay minimum wage and overtime
wages, as required under state and/or federal law, and for making illegal wage deductions
and also authorize the filing of this consent in the action(s) challenging such conduct. I
authorize being named as the representative plaintiff in this action to make decisions on
behalf of all other plaintiffs concerning the litigation, the method and manner of
conducting this litigation, the entering of an agreement with Plaintiffs counsel
concerning attorney’s fees and costs and all other matter pertaining to this lawsuit,

etd 2 Sr evyelby o: 2, g)
ignature Date int Name

 

 

 
